Exhibit21.1 SUBSIDIARIES OF THE REGISTRANT State or other jurisdiction of Name incorporation or organization Ply Gem Industries, Inc. Delaware Great Lakes Window, Inc. Ohio Kroy Building Products, Inc. Delaware Napco, Inc. Delaware Variform, Inc. Missouri MWMHolding, Inc. Delaware MW Manufacturers Inc. Delaware AWC Holding Company Delaware Alenco Holding Corporation Delaware AWC Arizona, Inc. Delaware Alenco Interests, L.L.C. Delaware Alenco Extrusion Management, L.L.C. Delaware Alenco Building Products Management, L.L.C. Delaware Alenco Trans, Inc. Delaware Glazing Industries Management, L.L.C. Delaware New Alenco Extrusion, Ltd. Texas New Alenco Window, Ltd. Texas New Glazing Industries, Ltd. Texas Alenco Extrusion GA, L.L.C. Delaware Aluminum Scrap Recycle, LL.C Delaware Alenco Window GA, L.L.C. Delaware Mastic Home Exteriors, Inc. Ohio Ply Gem Pacific Windows Corporation Delaware Ply Gem Canada, Inc. Alberta, Canada
